DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, filed 4/4/2022 and the  amendment and response filed  2/22/2022. Claims 1-19 and 24-54 are pending in the application. Claims 1,6 -11,13 and14 were amended and claims 27-54 were added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims  1-19 and 24-54 are rejected under 35 USC 103 as being unpatentable over Clive et al. (US 2012/0042420 Al) in view of Zhao et al. (US 2016/0002483 Al), and further in view of Tan et al. (US 4338342 A).
Regarding claims 1-6, 10 and 27, Clive discloses a composition in the form of a film for coating a plant part (fruits), which comprises ([0021]-[0025])  fatty acid, exemplified by oleic  acid in an exemplary amount of 0.001 to 0.75% (Table 2), as film enhancing and hydrophobic component,  a plasticizing component exemplified by polysorbate which is a known surfactant,  in amount of 0.001 to 0.75%, (Table 3) which overlaps the claimed ranges, wherein a matrix material selected from a cellulose material in amount of 0.001 to 0.15%, a fatty acid, and a surfactant form an emulsion [0062], wherein polysorbate for example would form an outer hydrophilic component and oleic acid would form an internal hydrophobic region in emulsion droplets.  Clive does not specifically disclose cellulose nanomaterial in the composition.
Zhao however discloses a coating composition (Zhao Abstract, comprising: a cellulose nanomaterial selected from cellulose nanofibrils, cellulose nanocrystals, or a combination thereof [0071]  in an amount ranging from 0.1 % w/w wet basis to 1% w/w wet basis [0011] , or a narrower range of 0.1-0.5 w/w on wet basis as in claim 3, [0107]; and an emulsion system  [0147] comprising a surfactant, the surfactant is present in an amount ranging from 0.1% w/w wet basis to 2% w/w wet basis [0011] [0162] emulsifiers including, but not limited to polysorbate surfactants.  Zhao discloses cellulose nanofibrils in combination with carboxymethylcellulose as stabilizing agent at a level of 0.05-1%w/v [0086], and that coating compositions comprising cellulose nanofibrils /nanocrystals and carboxymethylcellulose were more effective in mitigating weight loss and UV damage
of a fruit, vegetable, or part thereof, as compared to similar compositions with carboxymethylcellulose alone (for example Fig. 12, Fig. 37).   As both Clive and Zhao are directed to coating compositions intended to for example mitigate weight loss and UV damage of a fruit, vegetable, or part thereof, during storage, it would have been obvious to one of ordinary skill in the art to consider adding cellulose nanomaterial to a composition in Clive to obtain a more effective formulation for the purpose, with a reasonable expectation of success. Clive in view of Zhao is directed to a composition as claimed, but does not specifically disclose sucrose ester of fatty acid as surfactant in a coating composition as claimed. Tan however discloses coating fruits and vegetables exemplified by bananas with an emulsion comprising sucrose fatty acid and residual glycerides to prevent moisture loss, in an amount ranging from 0.5% to 5% by weight of the composition, which overlaps the claimed range (abstract, column 3 lines 4-27). In particular, Tan discloses advantages of using sucrose fatty esters as surfactant in conjunction with cellulose materials, in coating compositions to prevent moisture loss from plant materials such as fruits and vegetables, preferably fruits and vegetables with a relatively thick peel such as aubergines, lemons, bananas, pineapples, paprikas, cucumbers, garlics, kiwis and  oranges. The sucrose fatty acid esters are preferably derived from a natural triglyceride by transesterification of the triglyceride with sucrose.  Tan discloses that  the coating process  is advantageous in that it does not require the application of expensive or toxic chemicals which have to be employed in very precise dosages (column 1 lines 39-52).
. 	As Clive, Zhao and Tan are all directed to coating compositions for fruits and vegetables, one of ordinary skill in the art would consider sucrose fatty acid esters as surfactant in a composition in modified Clive, to advantageously use a safe and effective surfactant derived from natural materials in coating food compositions comprising an emulsion of cellulose nanomaterial and fatty acid. One would select sucrose fatty acid esters as surfactant with a reasonable expectation of success, based on the successful application of the surfactant in coating emulsions comprising cellulosic material and fatty acids, in Tan wherein the treated fruits and vegetables have an attractive fresh appearance and do not feel greasy or sweat. A decreased loss of moisture during ripening and/or an extended shelf life were found, in fruits and vegetables with a relatively thick peel.
Regarding claim 7-9, Zhao discloses the coating composition of claim 1, further comprising a functional agent, a plasticizer, or a combination thereof [0073], wherein the functional agent is chitosan [0011] present in the claimed range [0163] and plasticizer may be glycerol [0106] in the claimed range. Polysorbate is disclosed as exemplary surfactant in both Clive and Zhao. 
Regarding claim 11, as discussed above, with reference to claims 1-10, modified Clive is directed to a coating composition comprising a cellulose nanomaterial in an amount ranging from 0.1%w/w on wet basis, and an emulsion system comprising a fatty acid component ranging from 0.1% w/w wet basis to 3% w/w wet basis, and a sucrose ester of a fatty acid component and a functional agent as claimed. 
Regarding claim 12, modified Clive is directed to a composition as claimed. Regarding selecting cellulose nanocrystals, Zhao discloses chitosan as a functional agent, and a selection of cellulose nanomaterial  from cellulose nanofibrils, nanocrystals or combinations thereof.  The selection of a known material based on its suitability for its intended use supports a prima facíe obviousness determination. ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." Sínclaír & Carroll Co. v. lnterchemícal Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshín, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding Claims 13-17 modified Clive is directed to a substantially dried coating, (Clive claim 31 , for example; Zhao [0077], Tan column 1, lines 39-45)) wherein the cellulose is in the form of nanofibrils or nanocrystals as discussed above.   It is considered that a wet composition when dried would have the claimed component levels on dry basis, as claimed, absent evidence to the contrary. 
Regarding Claim 18, 19 and 24-25, modified Clive is directed to a plant part, a tropical fruit, that may be banana , papaya, melon or a mango as claimed (for example, Zhao [0194], Table 1, Tan column 1 line 66 through column 2 line 2).
Regarding Claim 26, Zhao (abstract) is directed to a method, comprising coating or substantially coating a plant or a plant part with a coating composition as claimed (abstract), prepared as dispersions, emulsions, solutions [0147]. 
Regarding claims 28-54, the dependent claims select the cellulose nanomaterial wherein the material comprises cellulose microfibrils, cellulose microcrystals or a combination thereof; or wherein a portion of the cellulose nanomaterial comprises cellulose microfibrils , cellulose microcrystals or a combination thereof. Zhao in some embodiments [0150] discloses  the coating composition can cellulose nanomaterials
can comprise cellulose nanofibrils and may contain a portion of cellulose microcrystals
or cellulose microfibrils. The amount of cellulose microcrystals and/or cellulose micro fibrils present in such mixtures can be reduced or increased depending on the extraction method use to make the cellulose nanomaterial and/or by varying the cellulose-containing species from which these components are extracted. Therefore modified Clive is considered to include cellulose nanomaterials comprising the claimed species. 
	Claims 1-19 and 24-54 are therefore prima facie obvious in view of the art.
Response to Arguments
	Claim amendments render the previous rejections moot. However, the claims as amended present new grounds for rejection as detailed in the current Office action.
Applicant's arguments regarding combination of references in rejecting previously presented dependent claim 10 are not persuasive because Tan discloses unexpected properties of sucrose esters in a coating composition for specific fruits/vegetables, such as bananas exemplified in the current disclosure. Specifically, Tan discloses in Table II P-01 concentrations (for example 10%-50%) that are more effective in reducing moisture loss in bananas as compared to untreated control or CMC treated or acetylated glycerides. treated bananas.
Tan discloses coating fruits and vegetables exemplified by bananas with an emulsion comprising sucrose fatty acid and residual glycerides to prevent moisture loss, in an amount ranging from 0.5% to 5% by weight of the composition, which overlaps the claimed range (abstract, column 3 lines 4-27). In particular, Tan discloses advantages of using sucrose fatty esters as surfactant in conjunction with cellulose materials, in coating compositions to prevent moisture loss from plant materials such as fruits and vegetables, preferably fruits and vegetables with a relatively thick peel such as aubergines, lemons, bananas, pineapples, paprikas, cucumbers, garlic, kiwis and oranges. The sucrose fatty acid esters are preferably derived from a natural triglyceride by transesterification of the triglyceride with sucrose.  Tan discloses that  the coating process  is advantageous in that it does not require the application of expensive or toxic chemicals which have to be employed in very precise dosages (column 1 lines 39-52). As Clive, Zhao and Tan are all directed to coating compositions for fruits and vegetables, one of ordinary skill in the art would consider sucrose fatty acid esters as surfactant in a composition in modified Clive, to advantageously use a safe and effective surfactant derived from natural materials in coating food compositions comprising an emulsion of cellulose nanomaterial and fatty acid. One would select sucrose fatty acid esters as surfactant with a reasonable expectation of success, based on the successful application of the surfactant in coating emulsions comprising cellulosic material and fatty acids, in Tan wherein the treated fruits and vegetables have an attractive fresh appearance and do not feel greasy or sweat. A decreased loss of moisture during ripening and/or an extended shelf life were found, in fruits and vegetables with a relatively thick peel.
For these reasons the previously cited references are  retained in the current office action.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/ Primary Examiner, Art Unit 1793